Title: The American Peace Commissioners: Commission for William Temple Franklin, [1 October 1782]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: 


The present document, penned by William Temple Franklin on October 1, was most likely signed by Franklin the same day. It was eventually signed by all the peace commissioners, but not without hesitation (on the part of John Jay) and outright hostility (on the part of John Adams). Its history reflects not so much the other commissioners’ feelings about Temple as their relationship to his grandfather.
In January, 1782, Jay had reassured Franklin that he would support the appointment of Temple as secretary of the peace commission. Franklin brought up the subject again in mid-September, suggesting to Jay that they fill in a commission for secretary with Temple’s name. The negotiations were at that time stalemated over the wording of Oswald’s commission, and Franklin and Jay disagreed about whom they could trust and how best to proceed. Why, then, draw up this document? Franklin may have been motivated by his ill-health; in mid-September he was suffering such acute pain from bladder or kidney stones that he feared for his life. Evidence suggests that Jay was helping Franklin revise his will at this time, and despite private misgivings he obliged Franklin in this request. On September 18 Jay told Ridley that the secretary’s commission had been filled in, and that the document was in Temple’s possession.
Oswald’s revised commission arrived on September 27, allowing negotiations to resume. On October 1, Oswald and Jay exchanged copies of their respective commissions; Franklin, not well enough to make the trip into Paris, was not present. That exchange of commissions is mentioned in the present document. According to Matthew Ridley’s diary, that same day Franklin sent Temple to meet with Jay and urge him to begin drafting the preliminaries. He also, according to Ridley, suggested that Temple’s commission as secretary “might be filled up.” We suspect that Franklin sent Temple to Paris with the fair copy of this commission in hand, signed and sealed by Franklin, in order for Jay to sign it. Jay deferred, having told Ridley that he did not see that there would be enough work to employ a secretary. “Indeed,” wrote Ridley, “it is plain [Jay] wishes he had not made the promise.” We have no evidence of when Jay did affix his signature to Temple’s commission, but we assume that it must have been fairly soon thereafter, probably when he next visited Passy. Before signing he evidently made Temple swear an oath he had composed. That oath, in Jay’s hand, is among Franklin’s papers at the American Philosophical Society.
The other two peace commissioners added their signatures long after they joined their colleagues in Paris. Henry Laurens arrived on November 28, just in time for the final peace negotiations. His health had so deteriorated by early January that he determined to return to Bath. He signed the present commission on January 10, the day before leaving Paris.
The day after Laurens signed, Temple brought the commission to John Adams. Rather than getting a signature, he received a lecture. Adams was furious and, in his own words, “considered myself as directly affronted in this Affair.” Considering that Congress had originally appointed him as sole peace commissioner, and that he had been named “at the head of the new Commission,” he thought he should have had a say in the selection of a secretary. But “without saying or writing a Word to me, Dr. Franklin had wrote to Mr. Jay at Madrid and obtained a Promise from him.” He told Temple that “I thought my self Ill treated in this as in many other Things. That it was not from any disrespect to him, Mr. W.T.F., that I declined it.” It was not until after the Definitive Treaty was signed nearly nine months later that Adams added his name to the bottom of this commission.
  
[October 1, 1782]
To ALL TO WHOM these Presents shall come, Benjamin Franklin & John Jay send Greeting.
Whereas the United States of America in Congress assembled did on the 15th June in the Year of our Lord 1781. appoint and constitute the said Benjamin Franklin and John Jay, & John Adams, Henry Lawrens and Thomas Jefferson Esquires, and the Majority of them, and of such of them as should assemble for the Purpose, their Commissioners & Plenipotentiaries to treat of and conclude Peace in their Behalf. And whereas the said United States in Congress assembled, did on the 26th. June in the Year of our Lord 1781. appoint Mr. Francis Dana, untill he could proceed to the Court of Petersburgh, either in a Public or Private Capacity to be Secretary to the said Plenipotentiaries for negociating a Peace with Great Britain, And in case Mr Dana should have proceeded or thereafter proceed to Petersburgh or to any Part of the Dominions of the Empress of Russia, the Ministers appointed by the Said Act of Congress of the 15th of June 1781. or a Majority of such of them as should assemble, should be & thereby were authoris’d to appoint a Secretary to their Commission, and that he be entitled to receive in Proportion to his Time of Service, the Salary of one thousand Pounds Sterling per Annum allow’d to Mr. Dana. And whereas His Britannic Majesty hath issued a Commission dated the 21 Sept. 1782 to Richard Oswald Esquire to treat of and conclude Peace with any Commissioners or Persons vested with equal Powers by and on the Part of the thirteen United States of America. And whereas the said Richard Oswald is at Paris, ready to execute his said Commission, and hath exchanged with the said Benjamin Franklin & John Jay, Copies of their respective Commissions, and enter’d on the Business of the same, Whereby the Appointment of a Secretary to the American Commission hath become necessary. And the said Mr Dana now being at Petersburgh, the Right of appointing such Secretary hath in pursuance of the afore recited Act of Congress, devolved on the said Commissioners and on the Majority of them and of such of them as have assembled for the Purpose of executing their said Commission. And whereas Mr. Jefferson one of the said Commissioners hath not come to Europe, and Mr. Lawrens, another of them, hath declined to accept the said Office, and Mr Adams another of them is at the Hague, so that, the said Benjamin Franklin and John Jay are the only Commissioners now assembled to execute the said Commission.
Now Know Ye that they reposing special Trust and Confidence in the Ability & Integrity of William T. Franklin Esqre. to perform and fulfil the Duties of Secretary to their said Commission have appointed and constituted And by these Presents do appoint and constitute the said William T. Franklin, Secretary to the said Commission. In Witness whereof the said Benjamin Franklin & John Jay have hereunto set their Hands and Seals this first Day of October in the Year of our Lord one thousand seven hundred and Eighty two and in the seventh Year of the Independence of the said United States.


[seal]
B. Franklin


[seal]
John Jay



Approved on my part Mr. Franklin having acted with propriety as Secretary to the Commission from the time of my arrival here. Paris 10th January 1783.


[seal]
Henry Laurens.



Approved on my part, Mr Franklin having acted with Propriety as Secretary to the Commission from the Time of my arrival here. Paris 8 Septr 1783


[seal]
John Adams.


